Citation Nr: 1455785	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  06-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran's claims file was subsequently transferred to the Atlanta, Georgia, RO, which currently has jurisdiction.  However, the Board observes that the Veteran's current address of record is in Tampa, Florida. 
 

FINDING OF FACT

The Veteran has been diagnosed with PTSD by a VA psychiatrist or psychologist, based on an in-service stressor that was related to the fear of hostile military or terrorist activity. 


CONCLUSION OF LAW

The criteria for service connection of PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  Service connection for PTSD generally requires the evidence to satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

It is noted that the Veteran's claim was initially denied as a stressor had not been corroborated.  However, the advent of this new regulation alleviates the burden of the Veteran having to specifically corroborate his stressors as they are found to be the result of fear of hostile military or terrorist activity.

To this end, the Veteran served with the U.S. Marine Corps in Vietnam during the Vietnam War, and VA has conceded the Veteran's combat exposure based on his Military Occupational Specialty of Field Artillery in the Marine Corps; personnel records show participation in numerous Vietnam campaigns.  He described the following incident: "I was on a hill.  There was a fire mission.  The grunts were getting overran by the Viet Cong.  They called in my gun.  When I fired it, the radius was too big and it killed Marines."  This event is consistent with the Veteran's service.  As such, it is clear that the Veteran has reported stressors that are consistent with fear of hostile military or terrorist activity.

The issue thus becomes whether a VA psychiatrist or psychologist has found that the Veteran meets the DSM criteria for PTSD based on his fear of hostile military or terrorist activity based stressors.

In a September 2011 VA examination report, a VA examiner indicated that the Veteran's stressor was adequate to support a diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The VA examiner later emphasized: "The claimed condition was at least as likely as not incurred in or caused by the claimed in-service event."   
 
VA treatment records document a diagnosis of PTSD, by a psychiatrist, in September 2004.  During the encounter, the Veteran described his service in Vietnam and his inability to sleep due to intrusive thoughts related to mortar and artillery fire.  Another VA psychiatrist diagnosed PTSD syndrome in 2005, at which time the Veteran reported Vietnam flashbacks triggered by fireworks.  

A VA examination in March 2005 resulted in a diagnosis of PTSD, by history only.  The VA examiner summarized: "this Veteran minimally meets the DSM-IV criteria for PTSD, at least if other reasons for his symptoms are ignored....  It is also possible that the historical connection of these symptoms to PTSD are exaggerated."  The VA examiner cited the 2005 diagnosis from the VA treating psychiatrist, and remarked: "[the provider] did note that the interview was compromised by the Veteran's poor communication skills..., and he did not mention the 2 head traumas...."  In conclusion, while addressing the Global Assessment of Functioning (GAF) of the DSM-IV, the VA examiner, nevertheless, commented: "It is not clear if these [symptoms] are due to the PTSD or to the personality changes related to his head trauma" (emphasis added).  As a result, it seems that PTSD was diagnosed at the time, as some symptoms may have been attributed to the disability.  Ultimately, this examination begs the question as to whether the diagnosis, itself, or the subsequent differentiation of potentially overlapping symptoms was in dispute.

In May 2009, VA treatment records contain a mental health consult.  A VA psychiatrist, noting Vietnam combat, rendered a multi-axial diagnosis (in conformity with DMS-IV) that included PTSD.  Also, axis III clearly indicates that the VA psychiatrist was aware of the Veteran's head traumas.  PTSD was still diagnosed.

On recent VA examination, in September 2011, the examiner deferred diagnosis, explaining: "[The Veteran's] structured interview results and the available collateral records support a PTSD diagnosis.  However, a possible PTSD diagnosis is being deferred pending further testing."   As such, the examiner essentially acknowledged that the symptoms met the criteria for a PTSD diagnosis.  The VA examiner explained: "It is uncertain the extent to which his arousal and avoidance symptoms can be attributable to his brain trauma versus a possible PTSD condition.  This issue is being deferred pending further testing."  Again, the VA examiner stated: "The issue of to what extent his TBI versus a mental disorder is affecting his occupational and social impairment is being deferred pending further testing."  This latter statement seems to address the severity of mental health illness, rather than the presence of an acquired psychiatric disorder.

Additionally, the above explanation is in tension both with the body of the examination report and with a subsequent addendum.  In the body of the report, the VA examiner explicitly and methodically found that the Veteran met all of the criteria for a diagnosis of PTSD.  The VA examiner also provided an addendum to the examination which explained:

At the time of his prior C&P examination, the evaluator indicated the possibility that the Veteran was exaggerating aspects of his history and symptoms.  Because of the possibility of malingering, it cannot be determined beyond mere speculation whether or not the Veteran was being honest and forthright in his self-report of symptoms.  It therefore cannot be determined beyond mere speculation if he has PTSD or if his PTSD diagnosis is at least as likely as not due to or the result of his service....  It is therefore recommended that the Veteran receive follow up malingering testing.

This addendum does not identify conflated symptomatology, as between mental health illness and traumatic brain injury (TBI), but, rather, recommends further testing to assess the veracity of the Veteran's reports.  Uncertain about the purpose of the follow-up, the Veteran cancelled his appointment for Minnesota Multiphasic Personality Inventory-2 (MMPI-2) testing one hour before the assessment in October 2011.  Without the Veteran's cooperation, the Board is now left to resolve the inconsistent evidence and weigh its relative probity, specifically in relation to the elements of service connection for PTSD.

The Board appreciates that, as neither rejects a diagnosis, the two VA examinations are not in direct conflict with the VA treatment records.  Still, two distinct deficiencies have been identified: 1) the relative impact of post-service head trauma, which goes directly to the viability of a diagnosis of PTSD, and 2) the possibility of malingering, which goes both to the diagnosis and to the link between the diagnosis and the PTSD stressor.    

First, with regard to the head trauma, the Board places considerable weight on the three independent diagnoses in the VA treatment records-in particular, the 2005 mental health notes and the May 2009 consult, which identified the post-service head traumas and which resulted in diagnoses of PTSD nonetheless.  Consequently, this deficiency is ameliorated by the VA treatment records.  

Second, with regard to malingering, the examiner refers to the possibility of malingering from the 2005 VA examination, but makes no express comment concerning any current suspicion about the validity of the Veteran's statements.  Again, the VA treatment records ameliorate any concern regarding the appropriateness of a diagnosis in this case.

As to the link between the diagnosis and the PTSD stressor, the 2011 VA examination report is internally inconsistent, simultaneously linking the condition to the Veteran's fear of hostile military activity and also expressing the lack of sufficient information to render such an opinion.  Moreover, the September 2004, 2005 (e.g. July 2005), and May 2009 VA treatment records associate PTSD symptoms with the Veteran's exposure to combat in Vietnam-tacitly underpinning the diagnoses.  The Veteran's foundational reports have been fairly consistent, and therefore credible, over this time.  Viewing the record in its entirety, the Board finds the weight of evidence to be, at the very least, in equipoise, and, accordingly, all reasonable doubt is resolved in the Veteran's favor.  Thus, all three criteria for service connection of PTSD-a stressor, a diagnosis, and a link between the two-have been met.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for posttraumatic stress disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


